Name: Commission Regulation (EC) No 1324/2002 of 22 July 2002 amending Regulation (EC) No 1163/2002 amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal products
 Type: Regulation
 Subject Matter: foodstuff;  trade;  plant product;  trade policy
 Date Published: nan

 Avis juridique important|32002R1324Commission Regulation (EC) No 1324/2002 of 22 July 2002 amending Regulation (EC) No 1163/2002 amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal products Official Journal L 194 , 23/07/2002 P. 0026 - 0026Commission Regulation (EC) No 1324/2002of 22 July 2002amending Regulation (EC) No 1163/2002 amending Regulation (EC) No 1501/95 as regards the conditions for the payment of export refunds on cereal productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organisation of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2), and in particular Article 13 thereof,Whereas:(1) Commission Regulation (EC) No 1163/2002(3) provides for derogations to Commission Regulation (EC) No 800/1999 of 15 April 1999 laying down common detailed rules for the application of the system of export refunds on agricultural products(4), as last amended by Regulation (EC) No 1253/2002(5), as regards the payment of a differentiated refund.(2) Article 2 states that the Regulation shall apply from 1 July 2002. As this date could cause some confusion, the scope of the Regulations application should be made explicit.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals,HAS ADOPTED THIS REGULATION:Article 1The second subparagraph of Article 2 of Regulation (EC) No 1163/2002 is replaced by the following: "It shall apply to export declarations accepted on or after 1 July 2002."Article 2This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 22 July 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 170, 29.6.2002, p. 46.(4) OJ L 102, 17.4.1999, p. 11.(5) OJ L 183, 12.7.2002, p. 12.